IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILLIAM M. MOORE,                           : No. 183 WAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PENN HIGHLANDS HEALTHCARE, D/B/A            :
PENN HIGHLANDS DUBOIS, UNIVERSITY           :
ORTHOPEDICS CENTER,                         :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.